Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Korean Application KR10-2018-0152105 dated 11/30/2018 and applicant has filed a certified copy of this Japanese application on 01/19/2020.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, last line, “the edge of the substrate” should read --an edge of the substrate --.
Claim 6, line 3, “an edge of the substrate” should read --the edge of the substrate --.Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ruda et al. (CN 104798191 A) hereinafter Ruda.
Regarding claim 1, Ruda teaches (reproduced and annotated Figs. 1 and 3 below) a substrate treatment apparatus (par. 0001: “coating apparatus”) comprising: a substrate support part (substrate support part comprises at least disc-shaped base plate 7 and wafer and wafer holder 11) provided with a seating surface (bearing surface 11’) and configured to support a substrate (par. 0024: “upwardly directed top side of the wafer holder 11 constitutes a bearing surface 11' on which the wafer 13 is to be placed”); a guide ring (centering element 1) annularly disposed along an edge (par. 0019: “support part 20”) of the substrate support part (see Figs. 1 and 3) to surround the substrate (see Fig. 9); and a centering part (par. 0014: “adjustment element 6”) provided inside the guide ring (see Figs. 1 and 3; entire par. 0014) and configured to center the substrate by moving in a direction parallel to the seating surface to pressurize the edge of the substrate (par. 0030 and Fig. 9).

    PNG
    media_image1.png
    709
    506
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    842
    578
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruda in view of Fukuda et al. (US Publication No. 2007/0257085) hereinafter Fukuda.
Regarding claims 2-3, Ruda does not teach the claimed first and second air suction nozzles.Fukuda teaches a substrate treatment apparatus (par. 0013 and Fig. 1) comprising a substrate support part (140) to support a substrate (W); the substrate support part has a seating surface; the substrate support part includes (reproduced and annotated Figs. below) a first air suction nozzle (150a) and a second air suction nozzle (150c) that are configured to suction air (se par. 0050), the first air suction nozzle fixes the substrate to the substrate support part with a suction force, and the second air suction nozzle suctions particles present between the substrate and the substrate support part with a suction force (this is an intended use of the device and the first and second air suction nozzles secure the wafer to the substrate support part and correct the warpage of the substrate (see par. 0050-0053) as well as removing the debris below the substrate); the first air suction nozzle (150a) is disposed to be adjacent to a center of the seating surface, and the second air suction nozzle (150c) is disposed along an edge of the seating surface.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate the first and second air suction nozzles of Fukuda to the substrate support of Ruda. Doing so would secure substrate on the substrate support part and prevent/correct the warpage of the substrate during process.

    PNG
    media_image3.png
    1082
    625
    media_image3.png
    Greyscale

Regarding claim 7, Ruda does not teach the claimed a heating part attached to the support part to heat the substrate.Fukuda teaches a substrate treatment apparatus (par. 0013 and Fig. 1) comprising a substrate support part (140) to support a substrate (W); and a heating part (annular heater 141) attached to the support part to heat the substrate (as stated in par. 0050-0053 air suction nozzles along with the heating part correct/prevent warpage on the substrate).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate the heating part of Fukuda in the substrate support of Ruda. Doing so would prevent/correct the warpage of the substrate during process.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ruda in view of Shin et al. (US Publication No. 2010/0071847) hereinafter Shin.
Regarding claims 8-9, Ruda teaches the centering part (par. 0014: “adjustment element 6”) includes: a body formed to be elongated to one side thereof (see X direction in annotated Fig. 3 above); a head (16) provided at one side end of the body and configured to move together with the body to pressurize the edge of the substrate (par. 0014);  But Ruda does not show the claimed elastic bodies.Shin teaches (reproduced and annotated Figs. 3, 9 and 10 below) a substrate treatment apparatus (apparatus shown in Fig. 10) comprising a centering part (40 which has pressing part 82 to align the substrate and press outer edge of the substrate (see par. 0086)); the centering part includes: a body formed to be elongated to one side thereof (see X); a head (82) provided at one side end of the body and configured to move together with the body to pressurize the edge of the substrate (par. 0086); and elastic bodies (two elastic members 85 best shown in Fig. 10) each having one side fixed to the substrate support part (side A) and the other side connected to the body (side B) to provide an elastic force to elastically move the body with respect to the substrate support part; the elastic bodies include: a first elastic body disposed on one side of the body; and a second elastic body disposed on the opposite side to the one side on which the first elastic body is disposed with the body as a center.It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Shin in apparatus of Ruda and make the centering part of Ruda spring biased in order to secure the substrate by forcing the edge of the substrate with pressure of two elastic bodies.

    PNG
    media_image4.png
    817
    966
    media_image4.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruda in view Shin as applied to claims 8-9 and further in view of Ruth (US Publication No. 2006/0278977).
Regarding claim 10, Shin further teaches an assembly of the body, the first elastic body, ; the first and second elastic bodies of Shin are coil springs and not plate shape springs.Ruth teaches a substrate centering and clamping device with centering part 112 having a coil spring (Fig. 7 and par. 0037). Ruth teaches another type of spring such as a leaf spring or torsion spring may be used (par. 0037).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings Ruth in combined device of Ruda and Shin and use other types of springs such as leaf shape/plate shape spring (which are art-recognized equivalents) depending on the clamping force needed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ruda in view Shin as applied to claims 8-9 and further in view of Yokoyama et al. (US Publication No. 2014/0311532) hereinafter Yokoyama.
Regarding claim 11, the head of Ruda does not include an inclined part whose diameter decreases toward the substrate.Yokoyama teaches (reproduced and annotated Fig. 2A below) a substrate clamping apparatus with centering part 31 having a head; the head includes an inclined part whose diameter decreases toward the substrate (diameter of cross section of the head reduces in L direction).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate curved head of Yokoyama in combined apparatus of Ruda and Shin. Doing so would prevent sharp edge contact between the adjustment elements and the substrate.

    PNG
    media_image5.png
    474
    642
    media_image5.png
    Greyscale


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruda in view of Park et al. (KR 20090048202 A) hereinafter Park.
Regarding claim 4, Ruda teaches the guide ring includes: an inner side plate (diameter of opening of the guide ring 1) having a wide surface, which is perpendicular to the seating surface, and formed in an annular shape to surround the substrate;  (annotated Fig. 3 above shows corner A of the guide ring is sharp and not chamfered).Park teaches (reproduced and annotated Fig. 6) a substrate support 221 and a guide ring 230; the guide ring includes: an inner side plate (diameter of opening of the guide ring 1) having a wide surface, which is perpendicular to the seating surface, and formed in an annular shape to surround the substrate; and an inclined plate formed to annularly extend from an upper end of the inner side plate to surround the substrate and having a diameter that increases away from the seating surface to slidably guide the substrate (see page 4, lines 4-8 of the attached machine translated document).It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate chamfer of Park in apparatus of Ruda in order to slidable guide the substrate to the substrate support part.
Regarding claim 5, Ruda teaches a height of the inner side plate with respect to the seating surface is formed to be greater than a height of the edge of the substrate supported on the substrate support part (see annotated Figs. above).
Regarding claim 6, Ruda teaches the substrate support part includes a support pin that supports the substrate (pin 4).Claim 6 further limits the substrate (workpiece) on which the treatment is performed being a warpage substrate. MPEP 2115: A claim is only limited by positively recited elements. Thus, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Allowable Subject Matter
Claim 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723